Title: VI. “Letters from a Distinguished American,” No. 8, 4 February 1782
From: Adams, John
To: 


      
       
        
         ca. 14–22 July 1780
       
       Paris, February 4th, 1782
      
      The Cool Thoughts go on. “Timber of every kind, iron, salt-petre, tar, pitch, turpentine, and hemp, are raised, and manufactured in America. Fields of an hundred thousand acres of hemp are to be seen spontaneously growing between the Ohio and Mississippi, and of a quality little inferior to the European.”
      And is not this enough to cool the English courage, in the pursuit of a chimera? Is it possible to keep one country that has an abundance of these articles, and skill to use them, dependent on another? It is a maxim among the sons of Neptune, that “with wood, iron, and hemp, mankind may do what they please.” America not only has them in plenty, but artists and seamen to employ them, fifteen hundred miles of sea coast, and an hundred excellent harbours to use them in, at three thousand miles distance from her enemy, who is surrounded with nations that are courting her friendship. Are not these articles as precious to France, Spain, and Holland, as to England? Will not these powers be proportionably active to procure a share of them, or a liberty to trade in them, as England will be to defend her monopoly of them? And will not America be as alert to obtain the freedom of selling them to the best advantage in a variety of markets, as other nations will for that of purchasing them?
      This writer is so cool, that he thinks of nothing. A little warmth of imagination would be of use to him; it would present to his view a variety of considerations that have never occurred to him. Three millions of people in America, and all the nations of Europe, have as great a right to the common blessings of Providence, as the inhabitants of this island, some of whom wish to lord it over all. The Americans have as good a claim to the use of the earth, air, and seas, as the Britons. What right has Britain to shut them up in the prison of a monopoly, and prevent them from giving and receiving happiness from the rest of mankind? Did the Creator make that quarter of the globe for the use of this Island exclusively? This may be a cool thought, but a very narrow one.—There is another very serious consideration, that our coolness, or our heat, makes us incapable of attending to. Great Britain, separated from America, has, in the course of this war, displayed a power and resources, vastly greater, especially at sea, than the other maritime powers ever before believed she possessed.—America, separated from Great Britain, has displayed a power and resources ten times greater than any power in Europe, (even Great Britain herself,) ever suspected her to have. These are two discoveries which the other maritime powers have made. They now see, to a demonstration, that if Great Britain and America should ever be again united under one domination, there would be an end of the liberty of all other nations upon the seas. All the commerce and navigation of the world would be swallowed up in one frightful despotism, in this island. The Princes of Europe, therefore, are now unanimously determined that America shall never again come under the English government. Even if the Americans themselves desired it, which it is most certain they do not, nor ever will, the powers of Europe would not suffer it. For what object then are the English shedding their blood, and spending their millions?
      “Will the Coasting trade, that of the Baltic and Mediterranean, with the small intercourse the English have with other nations in our own bottoms, furnish seamen for a Navy, necessary for the protection of Great Britain and its trade?”
      According to this supposition, Great Britain will have no other trade, than that of the Coast, the Mediterranean, and the Baltic to protect, and she may protect her trade in that case as well as Portugal and Holland, &c. protect theirs, and in the same manner. And to this situation she will certainly come, if she continues this war for any length of time. If the American Congress should take the resolution of prohibiting the importation of British manufactures, directly or indirectly, from any part of the world, a part which they will be likely to take, in order to weaken Great Britain, and strengthen their allies; if she continues this war, she will perceive the sources of her trade drying away, and the waters gliding into other channels; her seamen lessening and consuming, those of her enemies increasing; her capacity to defend her Islands, and even her East India trade, every day lessening, and that of her enemies to invade them every day increasing. So that it must end in the very evil this writer suggests: Whereas, if Great Britain makes peace now, the evil is avoided.
      “Will her mariners continue as they are, when her manufacturers are labouring under the disadvantage of receiving their materials at higher and exorbitant prices, and selling at foreign markets at a certain loss?”
      I suppose the English will be able to purchase of the Americans their materials as cheap as other nations. But do they expect ever to recover her monopoly so as to prevent other nations from getting American materials? So as to prevent the Americans from getting manufactures, productions, and all sorts of merchandizes from other nations? Let us consider this coolly. How much trouble did it cost them to prevent this communication before the war, when the American mind was possessed with all that fear, which is essentially the characteristic of monopolized colonies? When the American merchants had never travelled but to England: When their masters of vessels and seamen were ignorant of the French coast, and were taught to dread it as unknown and dangerous: Were the English ever able, under all these advantages, to prevent the Americans from eluding our art of navigation? But what has happened since this war broke out? Young American merchants, from every one of the Thirteen States, have crouded to France, and other parts of Europe, in great numbers, have studied the wants of France, and the articles she has which America wants, and the prices of all are stated in journals and memorandum books, which we can never obliterate. When such numbers of American masters of vessels have now explored the whole coast of France, so as to conduct vessels, wherever they please, even without pilots: When young Physicians, and Divines, and Lawyers, have travelled to France, formed acquaintance with men of letters, and established correspondences, which never can be extinguished: When American merchants and mariners have explored the creeks, inlets, and harbours of North America itself, ten times more perfectly than they were ever known before, to elude our frigates and cruisers: After all this, can we coolly suppose that the English ever will regain our monopoly, and prevent smuggling? If the English were to conquer America; if she was to submit, (suppositions as wild as can well be made,) no Custom-house officer, of any candour, will give it as his opinion, that they ever should be able to execute the act of navigation again in America. Fifty thousand regular soldiers, posted on the sea coast, and fifty men of war constantly cruising, an expence that would be greater than the monopoly ever was worth, would not effect it. Be not deceived! Impossibilities cannot be performed by Great Britain, and if her monopoly be gone, what is she contending for? The seamen then, which were secured to her by the monopoly, are gone for ever; and her only policy is to be as generous and magnanimous as France: in this way she has it in her power to prevent America from getting any destructive advantage of her; but by continuing the war, she will infallibly compleat the triumph of America and her own humiliation,—for civil, political, military, literary, commercial, and naval connections between Amer­ica in every part of it, and France, and Spain, and Holland, are multiplying every day, and never will be checked but by a peace.
      But what is the tendency of this argument, about the loss of seamen? If it serves to convince Britain that she should continue the war, does it not convince the allies that they ought to continue it too? They are to get all that England is to lose; and America is to be the greatest gainer of all. Whereas, she is not only to lose these objects, but her liberty too, and the lives of her best men, in infamy, if she is subdued: France, Spain, and Holland, and all the other Maritime Powers, are to gain a share of the objects, if Britain loses them. Whereas they not only lose all share in them, but even the safety and existence of their flag upon the ocean may be lost, if America is reduced, and the British monopoly of American Trade, Fisheries, and Seamen revived.
      But let us coolly consider a few of the consequences of the redoubtable English conquest of America! Multitudes of the most learned, ingenious, and at present reputable men in the Thirteen United States, must fly abroad. Some of them the English would arrest; some of them would not fly to save their lives, but would remain there, to exhibit to mankind spectacles that Sydney and Russell never exceeded; but multitudes would fly. What would be the policy of France and Spain? Would they not immediately form American Brigades, as they have done Irish Brigades? Would not these be asylums for American Officers and Soldiers? Would not these hold constant correspondence and commerce too with America, and keep America on tiptoe for fresh revolts? Would it not cost America the constant maintenance of a larger fleet and army, than have been employed in the conquest, to preserve it?
      The English are pursuing the most absurd war, that ever was waged by rational beings. Their very successes are ruinous to them, and useful to America. If they take a city, they only establish disaffection, open a trade which supplies the Americans with every thing they want, and their soldiers teach the citizens, and even the children, every branch of the art of war, the discipline, manoeuvres of troops, cavalry, artillery, &c. If their men of war and privateers take American ships, it only serves to form American naval officers and seamen, who are made prisoners, to as perfect a mastery of every branch of the sea service as their own. If American privateers take British seamen, they find beef and pudding, and grog and beer, among American sailors, and enlist with the utmost chearfulness into their service.
      Let the English go on, and compleat the glorious work of destruc­tion to themselves, and glory to America and the rest of mankind. Such infatuation is in the order of Providence. Our Thinker ought to excuse me, if I am as much too warm as he is too cool.
      (To Be Continued.)
     